Citation Nr: 1817822	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the head and neck and residuals thereof to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for pneumonia to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for bronchitis to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for hypothyroidism to include as secondary to service-connected disabilities.  

5.  Entitlement to service connection for vocal chord damage to include as secondary to service-connected disabilities.   

6.  Entitlement to service connection for dry mouth to include as secondary to service-connected disabilities.  

7.  Entitlement to service connection for dysphagia to include as secondary to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to December 1968.  The Veteran passed away in October 2014, and the appellant is the Veteran's spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the totality of the evidence of record, the Board finds that a remand is necessary to obtain additional VA medical opinions addressing the etiology of the Veteran's disabilities.  In a June 2016 rating decision, VA found the Veteran was entitled to service connection for non-Hodgkin's lymphoma and asbestosis.  The issues on appeal involve claims for service connection for additional disabilities, which may affect similar body systems and manifest with similar symptoms.  

The record shows that the Veteran was surgically treated for a squamous cell carcinoma of the head and neck, and the record contains evidence that the Veteran experienced residuals including damage to his vocal chords, dysphagia (trouble swallowing), and symptoms including dry mouth.  See, e.g., February 1994 operation notes from Holland Community Hospital.   Records from Holland Community Hospital indicate involvement of the lymph nodes during treatment for the carcinoma, and the Veteran has been assessed with MALT lymphoma of the right lung, pneumonia, and bronchitis.  See, e.g., September 2013 VA respiratory examination; July 2010 medical records from Saint Mary's Health Care.  The record also shows the Veteran was diagnosed with hypothyroidism.  See, e.g., May 2009 treatment notes from T.M.M..  

The VA examinations of record only indicate the Veteran's asbestosis is related to his service, and they do not discuss the extent to which the Veteran's other disabilities are related to the Veteran's service or a service-connected disability.  Accordingly, the AOJ should obtain additional opinions from competent VA examiners addressing whether the Veteran's disabilities are related to his service on a direct basis or if they are secondary to his service-connected disabilities. 


Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appellant and her representative and request their assistance in identifying any outstanding relevant VA and private records.  The AOJ should make reasonable attempts to obtain all identified outstanding records and associate them with the Veteran's claims file.

2. The AOJ should obtain an opinion from appropriate VA examiner(s) further addressing the etiology of the Veteran's disabilities.  The AOJ should provide the VA examiner(s) with a complete copy of the Veteran's claims file.  The examiner(s) is asked to follow these directives.  

a) Please provide an opinion on the etiology of the Veteran's squamous cell carcinoma of the head and neck and residuals thereof to include vocal cord damage, dysphagia, and symptoms such as dry mouth.  The examiner should review pertinent treatment records, including February 1994 operation notes from Holland Community Hospital, which revealed both squamous cell carcinoma and multiple metastatic lymph nodes of the right neck.  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's squamous cell carcinoma was related to the Veteran's service or a service-connected disability to include non-Hodgkin's lymphoma and asbestosis?  Please explain why or why not.  

Is it at least as likely as not that the Veteran's squamous cell carcinoma was permanently worsened beyond normal progression (aggravated) by the Veteran's non-Hodgkin's lymphoma or asbestosis?  Please explain why or why not.

b) Please provide an opinion on the etiology of the Veteran's pneumonia and bronchitis.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's pneumonia and bronchitis were related to the Veteran's service or a service-connected disability to include non-Hodgkin's lymphoma or asbestosis?  Please explain why or why not.  The examiner should note diagnoses of non-Hodgkin's lymphoma extranodal, mucoal associated lymphoid tissue (MALT), lymphoma right lung.  See, e.g., September 2013 VA respiratory examination.  

Is it at least as likely as not that the Veteran's pneumonia and bronchitis were permanently worsened beyond normal progression (aggravated) by the Veteran's non-Hodgkin's lymphoma and asbestosis?  Please explain why or why not.  


c) Please provide an opinion on the etiology of the Veteran's hypothyroidism.  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypothyroidism was related to the Veteran's non-Hodgkin's lymphoma, asbestosis, squamous cell carcinoma, or treatment for these conditions?  Please explain why or why not.  

Is it at least as likely as not that the Veteran's hypothyroidism was permanently worsened beyond normal progression (aggravated) by the Veteran's non-Hodgkin's lymphoma, asbestosis, squamous cell carcinoma, or treatment for these conditions?  Please explain why or why not.  

3. After completing the above actions and any other necessary development, the claims must be readjudicated based on a review of the totality of the evidence of record.  If a claim remains denied, a Supplemental Statement of the Case must be provided to the appellant and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

